Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Ontario *1147County Court (Frederick G. Reed, A.J.), dated March 29, 2011. The order denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
It is hereby ordered that the order so appealed from is unanimously affirmed for reasons stated in the decision at County Court. Present — Smith, J.P, Peradotto, Lindley, Sconiers and Valentino, JJ.